Exhibit 10.2
STILLWATER MINING COMPANY
2004 EQUITY INCENTIVE PLAN
(As Amended and Restated February 21, 2008)
     SECTION 1. Purposes. The purposes of this Stillwater Mining Company 2004
Equity Incentive Plan, as may be amended from time to time (the “Plan”), are to
promote the interests of Stillwater Mining Company and its stockholders by
(i) attracting and retaining personnel, including executive and other key
employees, consultants, and directors of the Company and its Affiliates, as
defined below, (ii) motivating such employees by means of performance-related
incentives to achieve longer-range performance goals, (iii) enabling such
employees, consultants and directors to participate in the long-term growth and
financial success of the Company, and (iv) to permit the payment of compensation
that qualifies as performance-based compensation under Section 162(m) of the
Code. Notwithstanding any provision of the Plan, to the extent that any Award
would be subject to Section 409A of the Code, no such Award may be granted if it
would fail to comply with the requirements set forth in Section 409A of the Code
and any regulations or guidance promulgated thereunder.
     SECTION 2. Definitions. As used in the Plan, the following terms shall have
the meanings set forth below:
     “Affiliate” shall mean any entity that, directly or indirectly, is
controlled by the Company for purposes of Section 409A of the Code.
     “Alternative Award” shall mean an Award granted in tandem with, either at
the same or a later time as, another Award having substantially similar economic
characteristics, the exercise of which would result in the cancellation of such
other Award.
     “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
or Other Stock-Based Award.
     “Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.
     “Board” shall mean the Board of Directors of the Company.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Committee” shall mean (i) the Board, or (ii) a Committee of the Board
designated by the Board to administer the Plan and composed of not less than the
minimum number of Persons from time to time required by Rule 16b-3, each of
whom, to the extent necessary to comply with 16b-3 only, is a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3)(i).
     “Company” shall mean Stillwater Mining Company, together with any successor
thereto.

 



--------------------------------------------------------------------------------



 



     “Consultant” shall mean any Person who is engaged by the Company or any
Affiliate to render consulting or advisory services as an independent contractor
and is compensated for such services.
     “Covered Employee” shall have the meaning set forth in Section 162(m)(3) of
the Code.
     “Employee” shall mean any employee of the Company or of any Affiliate.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
     “Fair Market Value” means, with respect to Shares or other property, the
fair market value of such Shares or other property determined by such methods or
procedures as shall be established from time to time by the Committee. Unless
otherwise determined by the Committee in good faith, the Fair Market Value of a
Share as of a particular date shall mean, (i) the closing sales price of a Share
on the national securities exchange on which the Share is principally traded,
for the last preceding date on which there was a sale of such Share on such
exchange, or (ii) if the Shares are then traded in an over-the-counter market,
the average of the closing bid and asked prices for the Shares in such
over-the-counter market for the last preceding date on which there was a sale of
such Shares in such market, or if the Shares are not then listed on a national
securities exchange or traded in an over-the-counter market, such value as the
Committee, in its sole discretion, shall determine in good faith.
     “Incentive Stock Option” shall mean an Option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provision thereto.
     “Non-Employee Director” (i) shall have the meaning set forth in
Rule 16b-3(b)(3)(i) of the Exchange Act, or any successor provision thereto, for
purposes of the definition of “Committee” set forth in the Plan, and (ii) shall
mean a director who is not an Employee of the Company for all other purposes,
including, but not limited to, Section 6(a)(iv) of the Plan.
     “Non-Qualified Stock Option” shall mean an Option granted under Section
6(a) of the Plan that is not intended to be an Incentive Stock Option.
     “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
     “Other Stock-Based Award” shall mean any right granted under Section 6(d)
of the Plan.
     “Participant” shall mean any Employee, Non-Employee Director or Consultant
selected by the Committee to receive an Award under the Plan.
     “Performance Goals” shall mean performance goals based on one or more of
the following criteria: (i) earnings including operating income, earnings before
or after taxes, earnings before or after interest, depreciation, amortization,
or extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
common share (basic or diluted); (iv) operating profit; (v) revenue, revenue
growth or rate of revenue growth; (vi) return on assets (gross or net), return
on

2



--------------------------------------------------------------------------------



 



investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) stock price appreciation; (x) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital;
(xi) implementation or completion of critical projects or processes; (xii)
economic value created; (xiii) cumulative earnings per share growth;
(xiv) operating margin or profit margin; (xv) common stock price or total
stockholder return; (xvi) cost targets, reductions and savings, productivity and
efficiencies; (xvii) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions,
and budget comparisons; (xviii) personal professional objectives, including any
of the foregoing performance goals, the implementation of policies and plans,
the negotiation of transactions, the development of long term business goals,
formation of joint ventures, research or development collaborations, and the
completion of other corporate transactions; and (xix) any combination of, or a
specified increase in, any of the foregoing. Where applicable, the Performance
Goals may be expressed in terms of attaining a specified level of the particular
criteria or the attainment of a percentage increase or decrease in the
particular criteria, and may be applied to one or more of the Company, a
Subsidiary or Affiliate, or a division or strategic business unit of the
Company, or may be applied to the performance of the Company relative to a
market index, a group of other companies or a combination thereof, all as
determined by the Committee. The Performance Goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be made (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur). Each of
the foregoing Performance Goals shall be determined in accordance with generally
accepted accounting principles and shall be subject to certification by the
Committee; provided that the Committee shall have the authority to make
equitable adjustments to the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or any Subsidiary or Affiliate or the
financial statements of the Company or any Subsidiary or Affiliate, in response
to changes in applicable laws or regulations, or to account for items of gain,
loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles.
     “Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.
     “Restricted Period” shall mean the period of time selected by the Committee
(as may be amended by the Committee from time to time) during which a grant of
Restricted Stock may be forfeited to the Company.
     “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.
     “Rule 16b-3” shall mean Rule 16b-3 as promulgated by the SEC under the
Exchange Act, or any successor rule or regulation thereto as in effect from time
to time.

3



--------------------------------------------------------------------------------



 



     “SEC” shall mean the Securities and Exchange Commission, or any successor
thereto and shall include the staff thereof.
     “Shares” shall mean the common shares of the Company, $0.01 par value, or,
following an adjustment under Section 4(c) of the Plan, such other securities or
property as may become subject to Awards in substitution for such common shares
pursuant to such adjustment.
     “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.
     “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of granting of an Award, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.
     SECTION 3. Administration.
     (a) Authority of Committee. The Plan shall be administered by the
Committee. In no event, however, shall the Committee modify the distribution
terms in any Award or Award Agreement that has a feature for the deferral of
compensation if such modification would result in taxes, additional interest
and/or penalties pursuant to Section 409A of the Code.. Subject to the terms of
the Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to: (i) designate Participants; (ii) determine the type
or types of Awards to be granted to eligible Participants; (iii) determine the
number of Shares to be covered by, or with respect to which payments, rights, or
other matters are to be calculated in connection with, Awards; (iv) determine
the terms and conditions (including Performance Goals) of any Award;
(v) determine Performance Goals no later than such time as is required to ensure
that an underlying Award which is intended to comply with the requirements of
Section 162(m) of the Code so complies; (vi) determine whether, to what extent,
and under what circumstances Awards may be settled or exercised in cash, Shares,
other securities, other Awards or other property, or cancelled, forfeited, or
suspended and the method or methods by which Awards may be settled, exercised,
cancelled, forfeited, or suspended; (vii) determine whether, to what extent, and
under what circumstances cash, shares, other securities, other Awards, other
property, and other amounts payable with respect to an Award shall be deferred
either automatically or at the election of the holder thereof or of the
Committee; (viii) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (ix) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (x) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.
     (b) Determinations Under the Plan. Unless otherwise expressly provided in
the Plan all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Affiliate,
any Participant, any holder or beneficiary of any Award, any shareholder and any
Employee.

4



--------------------------------------------------------------------------------



 



     SECTION 4. Shares Available For Awards.
     (a) Shares Available. Subject to adjustment as provided in Section 4(c),
the number of Shares with respect to which Awards may be granted under the Plan
shall be 5,250,000. If, after the effective date of the Plan (as described in
Section 9), any Shares covered by an Award granted under the Plan, or to which
such an Award relates, are forfeited, or if an Award otherwise terminates or is
cancelled without the delivery of Shares or of other consideration, then the
Shares covered by such Award, or to which such Award relates, or the number of
Shares otherwise counted against the aggregate number of Shares with respect to
which Awards may be granted, to the extent of any such forfeiture, termination
or cancellation, shall again be, or shall become, to the extent permissible
under Rule 16b-3, Shares with respect to which Awards may be granted.
     (b) Annual Limit on Awards to an Individual. Subject to adjustment as
provided in Section 4(c), the number of Shares subject to Awards that are
granted to any one individual in a single calendar year may not exceed 250,000.
Determinations made in respect of the limitation set forth in the preceding
sentence shall be made in a manner consistent with Section 162(m) of the Code.
     For Incentive Stock Options granted under the Plan, the aggregate Fair
Market Value (determined as of the date of grant) of the number of whole Shares
with respect to which Incentive Stock Options are exercisable for the first time
during any calendar year under all plans of the Company shall not exceed
$100,000, or such other amount as determined under Section 422 of the Code.
     (c) Adjustments. In the event that the Committee determines that any
dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that an adjustment is necessary in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall adjust any or all of (i) the number of Shares or the
kind of equity securities of the Company (or number and kind of other securities
or property) with respect to which Awards may be granted, both in the aggregate
and in one calendar year to an individual, (ii) the number of Shares or the kind
of equity securities of the Company (or number and kind of other securities or
property) subject to outstanding Awards, (iii) the grant or exercise price with
respect to any Award or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award, and (iv) the Performance Goals;
provided, in each case, that with respect to Awards of Incentive Stock Options
no such adjustment shall be authorized to the extent that such authority would
cause the Plan or the Awards of Incentive Stock Options to fail to comply with
Section 422 of the Code, as from time to time amended and provided further, that
the number of Shares subject to any Award denominated in Shares shall always be
a whole number, and provided further that no such adjustment shall cause any
Award hereunder which is or becomes subject to Section 409A of the Code to be
considered a new Award or a modification of such Award for purposes of
Section 409A of the Code.

5



--------------------------------------------------------------------------------



 



     (d) Sources of Shares Deliverable For Awards. Any Shares delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued Shares
or of treasure Shares.
     SECTION 5. Eligibility. Employees, Non-Employee Directors and Consultants
of the Company or any Affiliate shall be eligible to be designated as
Participants.
     SECTION 6. Awards.
     (a) Options.
     (i) Grant. Subject to the provisions of the Plan, the Committee shall have
authority to determine the Participants to whom options shall be granted, the
number of Shares to be covered by each Option, the option price therefore and
the conditions and limitations applicable to the exercise of the Option. The
Committee shall have the authority to grant Incentive Stock Options, or to grant
Non-Qualified Stock Options, or to grant both types of options; provided,
however, that Incentive Stock Options may only be granted to Employees. In the
case of Incentive Stock Options, the terms and conditions of such grants shall
be subject to, and comply with, the requirements of Section 422 of the Code, as
from time to time amended. Any Option or a portion thereof that is designated as
an Incentive Stock Option that for any reason fails to meet the requirements of
an Incentive Stock Option shall be treated hereunder as a Non-Qualified Stock
Option.
     (ii) Exercise Price. The Committee shall establish the exercise price at
the time each Option is granted, which price shall not be less than 100% of the
per share Fair Market Value of the Shares on the date of grant. If an Employee
owns or is deemed to own (by reason of the attribution rules applicable under
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company and an Incentive Stock Option is granted to such
Employee, the option price shall be no less than 110% of the Fair Market Value
of the Shares on the date of grant.
     (iii) Exercise. Each Option shall be exercisable at such times and subject
to such terms and conditions as the Committee may specify in the applicable
Award Agreement or thereafter. The Committee may impose such conditions with
respect to the exercise of Options, including without limitation, any relating
to the application of Federal or state securities laws, as it may deem necessary
or advisable.
     (b) Stock Appreciation Rights.
     (i) Grant. Subject to the provisions of the Plan, the Committee shall have
authority to determine the Participants to whom Stock Appreciation Rights shall
be granted, the number of Shares to be covered by each Stock Appreciation Right
Award, the grant price thereof and the conditions and limitations applicable to
the exercise thereof. A Stock Appreciation Right may be granted in tandem with
another Award, in addition to another Award, or freestanding and unrelated to
another Award. A stock Appreciation Right granted in tandem with or in Addition
to another Award may be granted either at the same time as such other Award or
at a later time. A Stock Appreciation Right shall not be exercisable earlier
than six months after grant, unless otherwise determined by the Committee, and
shall have a per share grant price of not less than 100% of the per share Fair
Market Value of the Shares on the date of grant.

6



--------------------------------------------------------------------------------



 



     (ii) Exercise and Payment. A Stock Appreciation Right shall entitle the
Participant to receive with respect to each Share covered by such Stock
Appreciation Right an amount equal to the excess of the Fair Market Value of a
Share on the date of exercise of the Stock Appreciation Right over the per share
grant price thereof, provided that the Committee may, for administrative
convenience, determine that the exercise of any Stock Appreciation Right, which
is not related to an Incentive Stock Option and which can only be exercised for
cash during limited periods of time in order to satisfy the conditions of
certain rules of the SEC, shall be deemed to occur for all purposes hereunder on
the day during such limited period on which the Fair Market Value of the Shares
is the highest. Any such determination by the Committee may be changed by the
Committee from time to time and may govern the exercise of Stock Appreciation
Rights granted prior to such determination as well as Stock Appreciation Rights
thereafter granted.
     (iii) Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine, at or after the grant
of a Stock Appreciation Right, the term, methods of exercise, methods and form
of settlement, and any other terms and conditions of any Stock Appreciation
Right. Any such determination by the Committee may be changed by the Committee
from time to time and may govern the exercise of Stock Appreciation Rights
granted or exercised prior to such determination as well as Stock Appreciation
Rights granted or exercised thereafter. The Committee may impose such conditions
or restrictions on the exercise of any Stock Appreciation Right as it shall deem
appropriate.
     (c) Restricted Stock.
     (i) Grant. Subject to the provisions of the Plan, the Committee shall have
authority to determine the Participants to whom Restricted Stock shall be
granted, to each such Participant, the duration of the Restricted Period during
which, and the conditions under which, the Restricted Stock may be forfeited to
the Company, and the other terms and conditions of such Awards. The vesting of a
Restricted Stock Award granted under the Plan may be conditioned upon the
completion of a specified period of employment or service with the Company or
any Subsidiary or Affiliate, upon the attainment of specified Performance Goals,
and/or upon such other criteria as the Committee may determine in its sole
discretion. Unless otherwise determined by the Committee, Restricted Stock
Awards shall provide for the payment of dividends. Dividends paid on Restricted
Stock may be paid directly to the Participant and may be subject to risk of
forfeiture and/or transfer restrictions during any period established by the
Committee, or may be reinvested in additional Shares of Restricted Stock all as
determined by the Committee in its discretion.
     (ii) Transfer Restrictions. During the Restricted Period, Restricted Stock
will be subject to the limitations on transfer as provided in Section 8(g)(iii).

7



--------------------------------------------------------------------------------



 



     (d) Other Stock-Based Awards. The Committee shall have authority to
determine the Participants who shall receive an “Other Stock-Based Award,” which
shall consist of a right (i) which is other than an Award or right described in
Section 6(a), (b), or (c) above and (ii) which is denominated or payable in,
valued in whole or in part or by reference to, or otherwise based on or related
to, Shares (including, without limitation, securities convertible into Shares),
deemed by the Committee to be consistent with the purposes of the Plan;
provided, that any such right must comply, to the extent deemed desirable by the
Committee, with Rule 16b-3, and provided, further, that any such right must not
result in taxes, additional interest and/or penalties pursuant to Section 409A
of the Code. Without limiting the generality of the preceding sentence, if any
Other Stock-Based Award is subject to Section 409A of the Code, any payment or
benefits otherwise due thereunder to any Participant upon the Participant’s
termination of employment or consultancy or other service with the Company shall
not be made until and unless such termination constitutes a “separation from
service,” as such term is defined under Section 409A of the Code, and if at the
time of such separation from service with the Company the Participant is a
“specified employee” as defined in Section 409A of the Code and the deferral of
the commencement of any payments or benefits otherwise payable thereunder as a
result of such separation from service is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
thereunder (without any reduction in such payments or benefits ultimately paid
or provided to the Participant) until the date that is six months following the
Participant’s separation from service with the Company (or the earliest date
permitted under Section 409A of the Code). Subject to the terms of the Plan and
any applicable Award Agreement, the Committee shall determine the terms and
conditions of any such other Stock-Based Award, including Performance Goals and
performance periods. Except in the case of an Other Stock-Based Award that is an
Alternative Award and subject to Section 6(e)(viii), the price at which
securities may be purchased pursuant to any Other Stock-Based Award granted
under this Plan, or the provision, if any, of any such Award that is analogous
to the purchase or exercise price, shall not be less than 100% of the Fair
Market Value of the security to which such Award relates on the date of the
grant.
     (e) General.
     (i) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for, any other Award granted under the Plan.
Awards granted in addition to, or in tandem with, other Awards may be granted
either at the same time as, or at a different time from, the grant of such other
Awards.
     (ii) Forms of Payment by Company Under Awards. Subject to the terms of the
Plan and of any applicable Award Agreement, payments or transfers to be made by
the Company or an Affiliate upon the grant, exercise or payment of an Award may
be made in such form or forms as the Committee shall determine, including,
without limitation, cash, Shares, other securities, other Awards or other
property, or any combination thereof, and may be made in a single payment or
transfer, in installments, or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee.

8



--------------------------------------------------------------------------------



 



     (iii) Limits on Transfer of Awards. Awards (other than Incentive Stock
Options) shall be transferable to the extent provided in any Award Agreement.
Incentive Stock Options may not be sold, pledged, assigned, hypothecated,
transferred or disposed if in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant; provided, however, that the Participant
may designate a beneficiary of the Participant’s Incentive Stock Option in the
event of the Participant’s death on a beneficiary designation form provide by
the Company.
     (iv) Term of Awards. The term of each Award shall be for such period as may
be determined by the Committee; provided, that in no event shall the term of any
Option exceed a period of ten years from the date of its grant.
     (v) Share Certificates. All certificates for Shares or other securities of
the Company or any Affiliate delivered under the Plan pursuant to any Award, or
the exercise thereof, shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Shares or other securities are then listed, and any applicable Federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions. The
Committee may require that, during the Restricted Period, a certificate for
Shares of Restricted Stock registered in the name of a Participant shall be
deposited by such Participant, together with a stock power endorsed in blank,
with the Company.
     (vi) Consideration for Grants. Awards may be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.
     (vii) Delivery of Shares or Other Securities and Payment by Participant of
Consideration. No Shares or other securities shall be delivered pursuant to any
Award until payment in full or any amount required to be paid pursuant to the
Plan or the applicable Award Agreement is, or is arranged to be, received by the
Company. Such payment may be made by such method or methods and in such form or
forms as the Committee shall determine, including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof; provided that the combined value, as determined by the Committee, of
all cash and cash equivalents and the Fair Market Value of any such Shares or
other property so tendered, or arranged to be tendered, to the Company, as of
the date of such tender, is at least equal to the full amount required to be
paid pursuant to the Plan or the applicable Award Agreement to the Company.
     (viii) Prohibition on Repricing. Notwithstanding any other provision of
this Plan, in no event may the exercise price under any Option be reduced, other
than pursuant to an adjustment contemplated in Section 4(c), after it is
granted, either directly or by cancellation of an outstanding option in return
for a newly granted option or other Award (including an Alternative Award) that
has the effect of lowering the exercise price of the option.

9



--------------------------------------------------------------------------------



 



     SECTION 7. Amendment And Termination. Except to the extent prohibited by
applicable law and unless otherwise expressly provided in an Award Agreement or
in the Plan:
     (a) Amendments to the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan at any time without the consent of any
shareholder, Participant, other holder or beneficiary of an Award, or other
Person; provided that notwithstanding any other provision of the Plan or any
Award agreement, no such amendment, alteration, suspension, discontinuation, or
termination shall be made without shareholder approval if such approval is
necessary to comply with, or to obtain exemptive relief under, any tax or
regulatory requirement that the Board deems desirable to comply with, or obtain
exemptive relief under, including for these purposes any approval requirement
which is a prerequisite for exemptive relief from Section 16(b) of the Exchange
Act. Notwithstanding anything to the contrary herein, the Committee may amend
the Plan in such a manner as may be necessary so as to have the Plan conform
with local rules and regulations in any jurisdiction outside the United States.
     (b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or accelerate or alter, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an Award, provided that such action does
not (i) materially impair the rights of any Participant or holder or beneficiary
of an Award without such person’s consent, or (ii) result in a decrease in the
Fair Market Value of an Award without such Participant’s or holder’s or
beneficiary’s consent. Notwithstanding anything to the contrary herein, in no
event shall the Committee amend the distribution terms in any Award or Award
Agreement that has a feature for the deferral of compensation if such amendment
would result in taxes, additional interest and/or penalties pursuant to
Section 409A of the Code..
     (c) Adjustments of Awards Upon Certain Acquisitions. In the event the
Company or any Affiliate shall assume outstanding Awards or the right or
obligation to make future Awards in connection with the acquisition of another
business or another corporation or business entity, the Committee may make such
adjustments, not inconsistent with the terms of the Plan, in the terms of Awards
as it shall deem appropriate in order to achieve reasonable comparability or an
equitable relationship between the assumed Awards and the Awards as so adjusted,
provided, however, that such adjustment does not result in such awards being
considered new awards or modifications of such awards for purposes of
Section 409A of the Code..
     (d) Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4(c) hereof) affecting the Company, an Affiliate, or the
financial statements of the Company or any Affiliate, or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, provided, however, that such adjustment does not result in
taxes, additional interest and/or penalties pursuant to Section 409A of the
Code..

10



--------------------------------------------------------------------------------



 



     (e) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission, or reconcile any inconsistency in the
Plan or any Award or Award Agreement in the manner and to the extent it shall
deem desirable to carry the Plan into effect.
     (f) Cancellation. Any provision of this Plan or any Award Agreement other
than Section 6(e)(viii) hereof to the contrary notwithstanding, the Committee
may cause any Award granted hereunder to be cancelled in consideration of a cash
payment or alternative award (equal to the Fair Market Value of the Award to be
cancelled) made to the holder of such cancelled Award.
     SECTION 8. General Provisions.
     (a) No Rights to Awards. No Employee, Participant or other Person shall
have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Employees, Participants, or holders or beneficiaries
of Awards. The terms and conditions of Awards need not be the same with respect
to each recipient.
     (b) Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or managers of the Company or any
Affiliate, or to a Committee of such officers or managers, the authority,
subject to such terms and limitations as the Committee shall determine, to grant
Awards to, or to cancel, modify or waive rights with respect to, or to alter,
discontinue, suspend, or terminate Awards held by, Employees who are not
officers or directors of the Company for purposes of Section 16 of the Exchange
Act, or any successor section thereto, or who are otherwise not subject to such
section.
     (c) Withholding. A participant may be required to pay to the Company or any
Affiliate, and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any Award, from any payment due or transfer made
under any Award or under the Plan or from any compensation or other amount owing
to a Participant, the amount (in cash, Shares, other securities, other Awards or
other property) of any applicable withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as any be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes. In the case of payments
of Awards in the form of Shares, at the Committee’s discretion the Participant
may be required to pay to the Employer the amount of any taxes required to be
withheld with respect to such Shares or, in lieu thereof, the Employer shall
have the right to retain (or the Participant may be offered the opportunity to
elect to tender) the number of Shares whose Fair Market Value equals the amount
required to be withheld. The Committee may provide for additional cash payments
to holders of Awards to defray or offset any tax arising from the grant,
vesting, exercise or payments of any Award. In the discretion of the Committee,
and subject to applicable law, the Company may offer loans to Participants to
satisfy withholding requirements on such terms as the Committee may determine,
which terms may in the discretion of the Committee be non-interest bearing.
Other provisions of the Plan notwithstanding, only the minimum amount of Shares
deliverable in connection with an Award necessary to satisfy statutory
withholding requirements will be withheld, unless withholding of any additional
amount of Shares will not result in additional accounting expense to the
Company.

11



--------------------------------------------------------------------------------



 



     (d) Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including
but not limited to the effect on such Award of the death, retirement or other
termination of employment or service of a Participant and the effect, if any, of
a change in control of the Company.
     (e) No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Affiliate from adopting or continuing in
effect other compensation arrangements, which may (but need not) provide for the
grant of options, restricted stock and other types of security-based awards
provided for hereunder (subject to shareholder approval if such approval is
required), and such arrangements may be either generally applicable or
applicable only in specific cases.
     (f) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, except to the extent expressly provided otherwise in the Plan or in any
Award Agreement.
     (g) No Rights as Stockholder. Subject to the provisions of the applicable
Award Agreement, no Participant or holder or beneficiary of any Award shall have
any rights as a stockholder with respect to any Shares to be distributed under
the Plan until he or she has become the holder of such Shares. Notwithstanding
the foregoing, in connection with each grant of Restricted Stock hereunder, the
applicable Award shall specify if, and to what extent, the Participant shall not
be entitled to the rights of a stockholder in respect of such Restricted Stock.
     (h) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware and applicable
Federal law.
     (i) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
     (j) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if it determines that the issuance or
transfer of such Shares or such other consideration might violate any applicable
law or regulation or entitle the Company to recover the same under Section 16(b)
of the Exchange Act, and any payment tendered to the Company by a Participant,
other holder or beneficiary in connection with the exercise of such Award shall
be promptly refunded to the relevant Participant, holder or beneficiary. Without
limiting the generality of the foregoing, no Award granted hereunder shall be
construed as an offer to sell securities of the Company, and no such offer shall
be outstanding, unless and until the Committee has determined that any such
offer, if made, would be in compliance with all applicable requirements of
Federal securities laws.

12



--------------------------------------------------------------------------------



 



     (k) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.
     (l) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be cancelled, terminated, or otherwise eliminated.
     (m) Headings. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     SECTION 9. Effective Date Of The Plan. The Plan was effective as of
April 29, 2004 (the date of its approval by the shareholders of the Company).
     SECTION 10. Term Of The Plan. No Award shall be granted under the Plan
after the tenth anniversary of the effective date of the Plan. Unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, and Award
theretofore granted may, and the authority of the Board or the Committee to
amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under any such Award shall, extend beyond such
date.

13